EXHIBIT AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2009-2 Agent SERIES 2009-2 SUPPLEMENT dated as of October 1, 2009 to SECOND AMENDED AND RESTATED BASE INDENTURE dated as of June 3, 2004 Series 2009-2 5.68%Rental Car Asset Backed Notes Table of Contents ARTICLE I DEFINITIONS 1 ARTICLE II SERIES 2009-2 ALLOCATIONS 18 Section 2.1 Establishment of Series 2009-2 Collection Account, Series 2009-2 Excess Collection Account and Series 2009-2 Accrued Interest Account 18 Section 2.2 Allocations with Respect to the Series 2009-2 Notes 18 Section 2.3 Payments to Noteholders 22 Section 2.4 Payment of Note Interest 25 Section 2.5 Payment of Note Principal 25 Section 2.6 Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment 29 Section 2.7 Series-2009-2 Reserve Account 29 Section 2.8 Series 2009-2 Letters of Credit and Series 2009-2 Cash Collateral Account 31 Section 2.9 Series 2009-2 Distribution Account 35 Section 2.10 [Reserved] 37 Section 2.11 Series 2009-2 Accounts Permitted Investments 37 Section 2.12 Series 2009-2 Demand Notes Constitute Additional Collateral for Series 2009-2 Notes 37 ARTICLE III AMORTIZATION EVENTS 37 ARTICLE IV RIGHT TO WAIVE PURCHASE RESTRICTIONS 39 ARTICLE V FORM OF SERIES 2009-2 NOTES 40 Section 5.1 Restricted Global Series 2009-2 Notes 40 Section 5.2 Temporary Global Series 2009-2 Notes; Permanent Global Series 2009-2 Notes 40 ARTICLE VI GENERAL 41 Section 6.1 Optional Repurchase 41 Section 6.2 Information 41 Section 6.3 Exhibits 41 Section 6.4 Ratification of Base Indenture 41 Section 6.5 Counterparts 42 Section 6.6 Governing Law 42 Section 6.7 Amendments 42 Section 6.8 Discharge of Indenture 42 Section 6.9 Notice to Moody’s 42 Section 6.10 Capitalization of ABRCF 42 Section 6.11 [Reserved] 42 Section 6.12 Series 2009-2 Demand Notes 42 Section 6.13 Termination of Supplement 43 Section 6.14 Noteholder Consent to Certain Amendments 43 (i) Table of Contents (continued) Section 6.15 Confidential Information. 43 Section 6.16 Capitalized Cost Covenant 44 (ii) SERIES 2009-2 SUPPLEMENT, dated as of October 1, 2009 (this “Supplement”), among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability company established under the laws of Delaware (“ABRCF”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), a limited purpose national banking association with trust powers, as trustee (in such capacity, and together with its successors in trust thereunder as provided in the Base Indenture referred to below, the “Trustee”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New
